Citation Nr: 1119832	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome, right wrist.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sinus disability.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to April 1954, and from July 1957 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in February 2010.  The Veteran testified at a Board hearing in April 2011; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, sinus disability, left knee disability, and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome, right wrist.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome, right wrist.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


DISMISSAL

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At the April 27, 2011 Board hearing, it was noted that service connection had already been established for cervical radiculopathy of the right upper extremity, rated 20 percent disabling, effective September 23, 2002.  Thus, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome, right wrist was deemed moot and the appeal was effectively withdrawn.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome, right wrist, is dismissed.


ORDER

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome, right wrist, is dismissed.


REMAND

Bilateral hearing loss and tinnitus

The Veteran has testified that during his service with the U.S. Air Force, he was exposed to noisy aircraft, and only sometimes wore ear protection.  He reported constant ringing in his ears during service.  A March 1971 Report of Medical Examination reflects that audiometric testing was conducted and the examiner diagnosed bilateral mild high frequency hearing loss.  In light of the in-service diagnosis and lay testimony of acoustic trauma experienced during service, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Sinus disability

At the Board hearing, the Veteran testified that he undergoes treatment at the Blanchfield Army Community Hospital at Fort Campbell, Kentucky, for his sinus condition.  The entirety of the Veteran's treatment records from such medical provider should be associated with the claims folder.  38 C.F.R. § 3.159(c)(2).

A December 1964 service treatment record entry reflects that the Veteran's sinuses were bothering him.  The Veteran has testified that during his service in Korea he had continuous sinus problems due to the cold conditions.  In light of the documented in-service complaint pertaining to the sinuses, and the Veteran's lay testimony of experiencing sinus problems in service, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed sinus disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Bilateral knee Disability 

The Veteran testified that during his service with the U.S. Air Force, he served with the 11th Airborne Division and the 101st Airborne Division, and performed approximately 70 to 80 parachute jumps.  He testified that he had 3 major parachute failures.  

A March 1971 service clinical record reflects that the Veteran complained of neck and back problems dating back to 1954 when parachuting on active duty.  He reported that his chute failed to open and his reserve chute opened at 1200 feet and he struck the ground sustaining an injury to his low back.  He reported intermittent low back pain since that time.  He also reported intermittent lateral neck pain and shoulder pain.  Upon physical examination, the examiner diagnosed chronic mechanical low back strain and cervical degenerative arthritis with radiculitis, C5-6, C6-7.  Such clinical record does not reflect any complaints or treatment related to the knees.  

The Board notes that service connection is in effect for lumbar spine and cervical spine disabilities due to injuries sustained while parachuting.  Other than a bruised left knee due to falling out of a car in September 1963, service treatment records do not contain any complaints or treatment related to the knees.  However, in light of the Veteran's testimony that he sustained knee injuries due to parachute jumps in service, the Board has determined that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed right and left knee disabilities.  See id.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the entirety of the Veteran's medical records from Blanchfield Army Community Hospital with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a VA audiometric examination to ascertain whether he currently suffers from bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, and the etiology of any bilateral hearing loss and tinnitus.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

If the Veteran suffers from bilateral hearing loss as defined by 38 C.F.R. § 3.385, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

If the Veteran suffers from tinnitus, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The examiner should reconcile any opinion with the service treatment records, lay statements of noise exposure in-service and post-service lay statements pertaining to hearing loss symptomatology, and any post-service medical findings of bilateral hearing loss and tinnitus.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed sinus disability.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should state whether the Veteran has a sinus disability, and opine as to whether any sinus disability, at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service or is related to such period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, the post- service medical evidence, and lay statements of record.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed bilateral knee disability.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

For each knee disability identified, the examiner should indicate whether it at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service or is related to such period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, the post- service medical evidence, and lay statements of record.

5.  Then, readjudicate the issues of entitlement to service connection for bilateral hearing loss, tinnitus, sinus disability, left knee disability, and right knee disability.  If any of the benefit sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


